Case 5:19-cr-00033-MFU-JCH Document 65 Filed 08/06/20 Page 1 of 2 Pageid#: 138




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                          HARRISONBURG DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   ) Case No. 5:19cr33
 v.                                                )
                                                   )
 ABEL GALLEGOS HERNANDEZ,                          )
                                                   ) By: Michael F. Urbanski
        Defendant.                                 ) Chief United States District Judge
                                                   )

                                          ORDER

        This matter was referred to the Honorable Joel C. Hoppe, United States Magistrate

 Judge, pursuant to 28 U.S.C. § 636(b)(3), for the purpose of conducting a plea hearing and a

 plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure and preparing

 proposed findings of fact and a recommendation as to the acceptance of such plea as tendered.

 The Magistrate Judge filed a report and recommendation on June 12, 2020, ECF No. 60,

 recommending that defendant’s plea of guilty to Count One and Count Two of the Indictment

 be accepted. No objections to the report and recommendation have been filed, and the court

 is of the opinion that the report and recommendation should be adopted in its entirety.

 Accordingly, it is ORDERED that the report and the findings and recommendation

 contained therein are ADOPTED, defendant’s plea of guilty to Count One and Count Two

 of the Indictment and the plea agreement are ACCEPTED, and defendant is adjudged

 GUILTY of the offense charged in Count One and Count Two of the Indictment.
Case 5:19-cr-00033-MFU-JCH Document 65 Filed 08/06/20 Page 2 of 2 Pageid#: 139




      It is so ORDERED.

      The Clerk is directed to send a certified copy of this Order to all counsel of record.

                                           Entered: August 5, 2020
                                                                   Mike Urbanski
                                                                   cn=Mike Urbanski, o=US Courts,
                                                                   ou=Western District of Virginia,
                                                                   email=mikeu@vawd.uscourts.gov, c=US
                                                                   2020.08.05 13:56:08 -04'00'


                                           Michael F. Urbanski
                                           Chief United States District Judge




                                              2
